DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on August 25, 2021.  In particular, claim 1 which has been amended to include a solid resin.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wydert et al (US 2006/0060285) in view of Zhang et al (US 2008/0066838).
	Regarding claims 1-2 and 4-5, Wydert teaches a rubber composition (Abstract) having a rubber component comprising a styrene butadiene rubber (Abstract), a fine particle silica which ranges in size from 10 to 50 nanometers ([0038]) and a silane coupling agent with the following structure:

    PNG
    media_image1.png
    30
    118
    media_image1.png
    Greyscale
([0043])

    PNG
    media_image2.png
    98
    322
    media_image2.png
    Greyscale

which contains an alkoxysilyl group where the R groups are an alkoxy group and Alk Is a divalent hydrocarbon with 1 to 18 carbon atoms ([0043]).    The rubber composition contains 60 to 90 phr or the styrene butadiene rubber which contains from 35-45 % styrene (Abstract).  Therefore, the amount of the styrene can be calculated to range from 21 to 40.5 phr.  Wydert teaches that the composition contains 50 to 150 phr of silica (Abstract).  Therefore, A x B can be calculated to range from 1050 to 6075.
	Wydert teaches that various additives can be added to the composition ([0052]), however fails to teach the addition of a softening agent.
	Zhang teaches a rubber for use in a tire (Abstract) which includes a resin with a softening point of 90 to 110 C (which would be solid at room temperature) ([0059]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the resin of Zhang as an additive of Wydert.  One would have been motivated to do so in order to receive the expected benefit of enhancing the traction of the tire (Zhang, [0055]).
	Regarding claim 6, Wydert teaches a pneumatic tire comprising a tread made from the rubber according to claim 1.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wydert et al (US 2006/0060285) in view of Zhang et al (US 2008/0066838) with evidence provided by Hochi (US 2006/0160945).
	The discussion regarding Wydert and Zhang in paragraph 4 above is incorporated here by reference.
Regarding claim 3, Wydert teaches that the composition contains 50 to 150 phr of silica (Abstract).  The silica can be Z1165MP which has a nitrogen adsorption specific surface area of 165 m2/g (Hochi, [0034]).
Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Wydert fails to teach the addition of the solid resin.
Examiner’s response:  This is remedied by the new reference, Zhang.
Applicant’s argument:  Wider fails to teach the advantageous properties exhibited by the embodiments.
Examiner’s response:  The examiner has considered the data presented in the Tables.  While the inventive examples do show improved properties over the comparative examples, the argument of unexpected results is not persuasive because the applicant has not shown unexpected results over the entire scope of the claimed invention.  Would the properties remain with very high loading of the solid resin (the applicant has shown only one loading amount)?  Also, the critical amount seems to be the product of A X B content.  Would the unexpected results still occur with, for examples, a silica content of 100 and a styrene content of 10?   In Table 2, it appears to show that the including the silane coupling agent 2, improves the wet grip and abrasion resistance.  However, applicant has claimed silane coupling agents with the number of carbon atoms separating the alkoxysilyl group to the sulfur atom is six or more, however, only examples of an 8 carbon atom separation have been tested and only one type of structure of the agent is shown.  There are no examples of only 6 carbon atoms as well as, for example, 18 carbon atoms.  Therefore, applicant’s argument of unexpected results is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764